Citation Nr: 1409412	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1948 to May 1952 and he was awarded a Purple Heart medal for this service.  The Veteran passed away in November 2010.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying the claim currently on appeal.  It appears that during the pendency of the appeal, the Veteran's claim was transferred to the RO in Houston, Texas where the appellant currently resides.

Notably, the appellant was scheduled for a hearing before a Board Member via videoconference in August 2013.  The appellant failed to report to this hearing and VA has not been notified of her reasons for failing to report and she has not requested that this hearing be rescheduled.  As such, her request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).

In addition to the physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  The Board has reviewed the information in Virtual VA, but finds the documents contained therein to be duplicative or irrelevant to the claim presently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The record reflects that prior to his death, the Veteran was service-connected for posttraumatic stress disorder, rated at 50 percent disabling, and the residuals of shrapnel wounds to the face and jaw and to the back, both rated non-compensable.  In November 2010 the Veteran passed away.  The Certificate of Vital Records lists the Veteran's immediate cause of death as aspiration pneumonia and the underlying cause of death as Parkinson's disease.  The appellant contends that an in-service head trauma, for which the Veteran received the Purple Heart award, is responsible for the Veteran's development of Parkinson's disease and contributed to his cause of death.

In January 2014, the Board remanded this claim for additional development, and requested a VA medical opinion regarding a nexus between the Veteran's in-service injury and the diagnosed Parkinson's disease.  Later that month, a VA nexus opinion was provided.  The examiner noted that the physical claims file was reviewed.  She also stated that she reviewed VA treatment records not included with the claims file.  In the rationale for her opinion, the VA examiner referenced 2002 VA treatment records from MEDVAMC, which included the report of a brain MRI and a diagnosis of Parkinson's disease.  After a review of physical claims file and the paperless claims file, the Board has been unable to review the aforementioned records.  Such records are pertinent and relevant to the claim on appeal and thus adjudication of this claim cannot proceed until these files are made available to the Board.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, this claim must again be remanded to attempt to obtain these records.

Additionally, the examiner failed to comment on pertinent evidence contained in the claims folder.  This evidence includes several medical internet articles which refer to a May 2003 Mayo Clinic study which suggests a link between head injuries and the risk for Parkinson's disease.  Additionally, the examiner must comment on the significance of the Veteran's in-service shrapnel wounds as described in the August 1991 VA examination, and the Veteran's March 1989 diagnosis of "arteriosclerotic right hemi-parkinson's disease secondary to basal ganglia infarction which is likewise probably secondary to mild to moderate isolated systolic hypertension" by Dr. Dale Haufrect.

Based on the foregoing, the Board finds the claim must be remanded to obtain all relevant VA medical records, and to obtain a VA addendum opinion that addresses the all of the relevant evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any available VA medical records, to specifically include VA treatment records and the report of a brain MRI from the MEDVAMC dated in 2002, and associate the records received with the claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.  

2.  Thereafter, obtain a VA addendum opinion to comment on all of the relevant evidence contained in the claims file, to specifically include the internet medical articles which suggests that the risk of Parkinson's disease is eight times greater for patients who have experienced head trauma, the Mayo Clinic study of May 2003 referred to in the aforementioned articles, the Veteran's in-service shrapnel wounds to his face, jaw and back as described in the August 1991 VA examination, and the March 1989 letter from Dr. Dale Haufrect which includes a diagnosis of arteriosclerotic right hemi-parkinson's disease secondary to a basal ganglia infarction.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's Parkinson's disease manifested during, or as a result of, active military service, to include as due to an in-service head injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the claim should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



